[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                   FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                     ________________________ ELEVENTH CIRCUIT
                                                        SEPTEMBER 25, 2009
                            No. 08-16424                 THOMAS K. KAHN
                        Non-Argument Calendar                CLERK
                      ________________________

               D. C. Docket No. 96-00065-CR-002-CDL-4


UNITED STATES OF AMERICA,


                                                              Plaintiff-Appellee,

                                 versus

CURTIS EUGENE MITCHELL,
a.k.a. Paradise,

                                                        Defendant-Appellant.


                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Georgia
                    _________________________

                          (September 25, 2009)

Before EDMONDSON, BLACK and BARKETT, Circuit Judges.
PER CURIAM:

       Curtis Eugene Mitchell, a federal prisoner convicted of a crack cocaine

offense, appeals the denial of his motion for a sentence reduction, 18 U.S.C. §

3582(c)(2), based on Amendment 706 to the Sentencing Guidelines.1 No reversible

error has been shown; we affirm.

       The district court denied the section 3582(c)(2) motion because Mitchell had

received the statutory mandatory minimum sentence. On appeal, Mitchell argues

that the mandatory minimum -- which operated to deny him a sentence reduction

under Amendment 706 -- violates principles of equal protection and due process

because the crack-to-powder cocaine sentencing ratio is unrelated to a legitimate

state interest.

       We review the denial of a section 3582(c)(2) motion for an abuse of

discretion. United States v. Moreno, 421 F.3d 1217, 1219 (11th Cir. 2005). But

we review Mitchell’s constitutional claim only for plain error because he did not

raise it in the district court. Id. at 1220.

       A district court may reduce a term of imprisonment for a “defendant who

has been sentenced to a term of imprisonment based on a sentencing range that has



       1
        Amendment 706 -- which became retroactive on 3 March 2008, U.S.S.G. App. C,
Amend. 713 (Supp. 1 May 2008) -- reduced by two the base offense levels in crack cocaine
sentences calculated pursuant to the drug quantity table, U.S.S.G. § 2D1.1(c).

                                               2
subsequently been lowered by the Sentencing Commission.” 18 U.S.C. §

3582(c)(2). But a defendant who initially was sentenced to the statutory minimum

is ineligible for a reduction under Amendment 706 and section 3582(c)(2). United

States v. Williams, 549 F.3d 1337, 1342 (11th Cir. 2008). Thus, because Mitchell

received the mandatory minimum sentence, the district court abused no discretion

in denying the section 3582(c)(2) motion; Amendment 706 did not have the effect

of lowering his guidelines range. See U.S.S.G. § 1B1.10, cmt. n.1(A) (noting that

“the operation of another guideline or statutory provision,” such as “a statutory

mandatory minimum term of imprisonment,” would prevent Amendment 706 from

“hav[ing] the effect of lowering the defendant’s applicable guideline range”).

      About Mitchell’s due process and equal protection claim, constitutional

challenges to an original sentence are not cognizable under section 3582(c)(2). See

United States v. Bravo, 203 F.3d 778, 780-82 (11th Cir. 2000) (concluding that a

district court had no jurisdiction in a section 3582(c)(2) proceeding to consider a

defendant’s claim that his sentence constituted cruel and unusual punishment).

Thus, the district court committed no plain error in denying the section 3582(c)(2)

motion.

      AFFIRMED.




                                          3